Citation Nr: 0534574	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-14 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a skin disorder, to 
include as due herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In April 2003, the veteran testified at a Travel 
Board hearing before the undersigned.  In December 2003, this 
case was remanded.  

The Board notes that one of the issues as noted above, that 
was initially claimed and adjudicated is entitlement to 
service connection for PTSD.  However, VA's statutory duty to 
assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented.  
Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) (VA is 
obligated to consider all issues reasonably inferred from the 
evidence of record).  Thus, the Board has recharacterized the 
veteran's claim for service connection for a psychiatric 
disorder as on the title page of this decision, and finds 
that in light of the Board's favorable decision in this 
matter, there is no adverse impact on the veteran.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have PTSD.

3.  The veteran has a major depressive disorder and an 
anxiety disorder which are related to service.

4.  Hepatitis C is attributable to service.  

4.  The veteran does not have a skin disorder which is due to 
Agent Orange exposure or otherwise related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.304(f), 4.125 (2005).

2.  Major depressive disorder and an anxiety disorder were 
incurred in active military service. 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Hepatitis C was incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).

4.  A skin disorder to include chloracne may not be presumed 
to have been incurred during active military service due to 
Agent Orange exposure and a skin disorder was not otherwise 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
March and November 2004 letters from the RO to the claimant.  
In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the October 2005 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Private and VA records have been associated with 
the claims file.  The veteran has been examined.  With regard 
to his claim of service connection for a skin disorder, the 
veteran was scheduled for a VA examination, but failed to 
report, as noted below.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records reveal no complaints, findings, 
treatment, or diagnosis of psychiatric disease or injury, 
liver disease or injury, or skin disease or injury.  On his 
Report of Medical History at separation, the veteran reported 
having stomach, liver, or intestinal trouble, however, it was 
noted by the examiner to be gastrointestinal problems.  On 
his separation examination, psychiatric, liver, and skin 
evaluations were normal.  The urinalysis was negative.  

In February 1997, the veteran was treated at St. Tammany 
Parish Hospital for right renal colic.  

In May 1990, the veteran was seen at Highland Park Medical 
Center for treatment of non-specific hepatitis.  During his 
hospitalization, it was noted that there were no skin 
lesions.  

In 1994, the veteran was seen at Ochsner Clinic for several 
months.  He had a liver biopsy and was seen for hepatitis C.  
The exposure source was unclear.  

In August 1994, the veteran was afforded a VA examination.  
The diagnosis was hepatitis C.  

In November 1994, the veteran was afforded a VA examination.  
He was diagnosed as a probable carrier of hepatitis C.  It 
was noted that he had been receiving Interferon treatment.  
Skin evaluation revealed that he had an erythematous skin 
rash on his buttocks which had been present for 10 years.  In 
addition, it was noted that he had an intermittent skin 
problem on and off for 10 years on his legs.  

In a July 2000 letter, a VA Medical Center indicated that the 
veteran had undergone a July 2000 PTSD evaluation which 
resulted in a diagnosis of PTSD which was secondary to his 
exposure to stressors while in the military.  

Thereafter, a periodical article was received in which 
hepatitis C was discussed.  The veteran was not personally 
referenced in this article.  

In July 2002, the veteran testified at a Travel Board 
hearing.  At that time, the veteran described being 
responsible for deliveries while he was in Vietnam.  He went 
to fire bases.  He reported that he was exposed to people who 
were wounded in firefights and mortar attacks.  He helped to 
move these people to safe places and was exposed to their 
blood.  The veteran reported that he was a member of a Combat 
Engineer unit.  He made deliveries several times per week.  
He related that he was alone 70 percent of the time.  He 
would be shot at while driving.  He assisted in mine 
sweeping.  In addition, the veteran reported that he first 
got a skin rash while in Vietnam when he left his leg 
sticking out from under a truck and felt something like rain 
fall on it.  He reported that he had had continuous skin 
problems since service.  With regard to hepatitis, the 
veteran related that other than exposure to blood and bodily 
fluids during service, he had no other risk factors.  

Thereafter, the veteran provided information regarding his 
alleged stressors in Vietnam.  He indicated that he 
participated in mine sweeping, experienced heavy combat 
action, saw people killed, and was part of an ambush attack.  

In a June 2004 letter, R.L.G., M.D., stated that the veteran 
had been followed in the Ochsner Clinic since 1976.  The 
veteran had no past history of drug or significant food 
allergies, a blood transfusion, intravenous drug use, or a 
tattoo.  The veteran had some history of drinking on weekends 
when he was in his 20's, but never to excess and he had a 
history of smoking 1/2 pack of cigarettes daily.  It was noted 
that the veteran had served in Vietnam in the early 1970's.  
Over the years (post-service), the veteran had an almost 
constant dermatitis on his lower extremities, scalp, and 
arms, which was variously diagnosed as vesicular, pruritic, 
excoriated, popular, and perifollicular.  In 1984, the 
veteran was found to have abnormal liver transaminases.  In 
April 1984, the veteran was referred as a blood donor and he 
was discovered to have hepatitis C antibodies.  Subsequent 
testing revealed negative hepatitis B studies, but positive 
hepatitis A and C.  The veteran provided a negative history 
of exposure to household contacts, toxins, and medications.  
The physician felt that his liver transaminases had been 
elevated for at least 15 years.  Hepatic biopsy confirmed the 
presence of chronic and active hepatitis C and he was given 
Interferon Alpha 2a.  The course of treatment was complicated 
by irritability, fatigue, and insomnia.  Prozac was 
prescribed.  The physician indicated that hepatitis C had 
only been identifiable since 1989 and until 1992, blood 
transfusion was the major cause of the spread thereof.  The 
physician opined that he had absolutely no doubt, knowing him 
and his history as well and for as long as he had, that the 
veteran did in fact contract this disease while he was 
helping the wounded and sick while in Vietnam.  

In June 2004, the USACURR indicated that they could not 
verify or deny that the veteran participated in mine sweeping 
during his tour of duty, but that many people in an engineer 
company performed many duties outside of their assigned 
position.  It was also noted that the veteran could have 
participated in guard duty and convoys.  In addition, it 
could not be verified that the veteran participated in an 
ambush, but the USACURR verified that his unit was ambushed 
in April 1970.  The USACURR could not confirm other stressors 
due to a lack of specificity.  

In August 2005, the veteran was afforded a VA psychiatric 
examination.  The claims file was reviewed.  The veteran's 
reported stressors were reviewed.  The veteran indicated that 
he served in Vietnam and was in a Combat Engineers Unit.  The 
veteran stated that he performed tasks other than 
engineering.  The veteran related that he would frequently go 
to fire bases and would be under combat fire on his way there 
or while at the fire base.  He related that he feared for his 
life.  He also reported seeing explosions and became 
emotional while reporting these incidents.  The examiner 
thought he appeared authentic.  Based on the veteran's 
report, the examiner felt that the veteran was exposed to 
stressors which were sufficient to meet the first criteria 
for PTSD.  Thereafter, the veteran described his post-service 
life and his psychiatric symptoms.  A mental status 
examination was performed.  The examiner indicated that the 
veteran showed a number of symptoms of PTSD, but not enough 
to meet the full criteria for PTSD.  However, his anxiety and 
fearfulness did appear to be related to his military 
experiences and might be a consequence of combat.  His 
primary problems appeared to be major depressive disorder.  
The diagnoses were major depressive disorder and anxiety 
disorder, not otherwise specified.  It was noted that it was 
not possible to verify the traumatic stressors, but the 
examiner felt that the veteran was genuine.  


Psychiatric Disability

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies only as to whether an injury or disease was 
incurred or aggravated in service. It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  See Caluza; Collette, 
supra. 38 C.F.R. § 1154(b) does not obviate the requirement 
that a veteran submit medical evidence of a causal 
relationship between his current condition and his military 
service.  Wade v. West, 11 Vet. App. 302 (1999).

In this case, the veteran reported combat service.  The RO 
indicated that he may have been exposed to combat situations.  
The Board notes that the USACURR did not unequivocally 
establish that the veteran had combat, however, his unit was 
subject to an ambush attack and enemy fire.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for a psychosis, if 
manifested to a compensable degree with one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharged, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."


PTSD

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Moreover, in order for service 
connection to be established, the veteran must have a current 
diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is PTSD.  Although the 
veteran was diagnosed as having PTSD by a VA Medical Center, 
the reasons therefor were never provided.  In order to verify 
whether or not the veteran has PTSD, he was provided a VA 
examination in August 2005.  This examination was based on a 
full review of the record as well as a mental status 
evaluation.  It was determined that the veteran did not meet 
all of the criteria for PTSD.  The reasons were provided.  It 
was determined hat the veteran has a major depressive 
disorder and an anxiety disorder, not PTSD.  

In sum, the veteran does not meet the criteria for PTSD as 
set out in the DSM-IV.  The August 2005 examination report is 
the most probative evidence of record.  Although PTSD was 
diagnosed in July 2000, the reasons for that diagnosis as 
meeting the DSM-IV criteria were not set forth.  The Board 
attaches more probative value to the August 2005 VA opinion, 
as it is well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).

Thus, the veteran's current diagnosis is of major depressive 
disorder and anxiety disorder.  He does not have a current 
diagnosis of PTSD, which is a required element for service 
connection.  38 C.F.R. § 3.304(f).

The veteran is considered competent to state that he has 
psychiatric symptomatology, but he is not competent to render 
or provide a current diagnosis thereof.  See Espiritu.  A 
layperson is generally not considered capable of opining on 
matters requiring medical knowledge, such as medical 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom; Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  The most probative competent evidence establishes 
that the veteran does not currently have PTSD.  Absent a 
current diagnosis, service connection is not warranted.

As the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


Major Depressive Disorder with Anxiety Disorder

The most probative competent medical evidence establishes 
that the veteran has major depressive disorder with anxiety 
disorder and they are related to service.  

Although the veteran's claimed actual combat status was not 
unequivocally verified, USACURR indicated that the veteran 
was exposed to situations involving enemy attack or fire.  
Even if the veteran did not have combat service per se, 
pursuant to 38 U.S.C.A. § 1154(a), due consideration shall be 
given to the time, places, types, and circumstances of a 
veteran's service.  In this case, the veteran had duties in 
Vietnam which exposed him to stressful situations and enemy 
fire.  Based on these incidents, the most probative competent 
medical evidence shows that major depressive disorder and an 
anxiety disorder resulted from these incidents.  

In light of the foregoing, the Board finds that the veteran 
has a major depressive disorder and an anxiety disorder which 
are related to service.  Accordingly, service connection is 
warranted for major depressive disorder and anxiety disorder.


Hepatitis C

The record is negative for liver injury or disease during 
service.  The initial diagnosis was made in 1984.  

The veteran maintains that he was exposed to blood and other 
fluids in service.  There is no such verification in the 
record.  As noted, combat status has not been unequivocally 
verified.  However, the veteran's report is not inconsistent 
with the full range of his duties while he was in Vietnam per 
the USACURR report and his own statements.  

There is one medical opinion of record with regard to 
hepatitis C.  In June 2004, Dr. G. opined that the veteran's 
hepatitis C was incurred during service.  He is affiliated 
with the private medical institution that been treating the 
veteran for nearly 30 years.  Dr. G described how the veteran 
had a lack of other risk factors, which is supported by the 
record.  He also reviewed the veteran's history in his 
report.  The history is consistent with the record.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal, the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Taking into full consideration the report by USACURR, the 
veteran's reported general history, the medical opinion of 
Dr. G., the lack of other risk factors, and the lack of any 
negative medical opinion, the Board finds that in affording 
the veteran the benefit of the doubt, service connection is 
in order for hepatitis C.  


Skin Disorder

The veteran alleges that he has a skin disorder which is due 
to Agent Orange exposure during service.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran does not allege that his skin disorder was 
incurred during combat.  He described feeling a rain 
substance fall on his leg.  Thus, 38 U.S.C.A. § 1154(b) is 
not for application.


Agent Orange

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  The veteran has been diagnosed post-service as 
having dermatitis and skin rashes.  Chloracne is not among 
those diagnoses.  It is significant that the medical evidence 
of record, which is considered to be competent evidence, does 
not reflect a diagnosis of chloracne.

Chloracne or other acneform diseases consistent with 
chloracne is the only presumptive skin disorder for Agent 
Orange claims.  The veteran does not have a current diagnosis 
of that disease, which is a required element for service 
connection on a presumptive basis. 

The veteran is considered competent to state that he had skin 
problems during and since service and to describe the 
symptoms thereof, but he is not competent to render a 
diagnosis of those skin problems or the etiology thereof, or 
to provide a current diagnosis thereof.  See Espiritu, supra.  
The competent medical evidence establishes that the veteran 
does not currently have chloracne or other acneform diseases 
consistent with chloracne.  Absent a current diagnosis, 
service connection is not warranted for chloracne or other 
acneform diseases consistent with chloracne on any basis, 
direct or presumptive.  

The veteran has a diagnosis of dermatitis and skin rashes 
which he attributes to his service in Vietnam, to include 
Agent Orange exposure.  

Dermatitis and/or skin rashes in general are not one of the 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, service 
connection cannot be established on a presumptive basis.  
Although service connection may also be established if 
competent evidence relates post-service diagnosis to Agent 
Orange exposure, there is no competent medical evidence 
relating post-service diagnosis of dermatitis and/or skin 
rashes to Agent Orange exposure.  

The veteran was scheduled for a VA examination.  He did not 
report for this examination.  Pursuant to 38 C.F.R. § 3.655, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim or any 
other original claim, the claim shall be rated based on the 
evidence of record.  When the claimant pursuing an original, 
reopened or claim for an increase without good cause fails to 
report for examination, the claim will be denied.  Any 
evidence that might have resulted from a new examination 
could not be obtained due to the veteran's failure to 
cooperate.  VA's duty to assist is not a one-way street.  If 
the appellant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  See Dusek v. Derwinski, 2 
Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).

Accordingly, service connection is not warranted for a skin 
disorder on the basis that it is due to inservice Agent 
Orange exposure.  


Direct Service Connection

Service connection may also be established on a direct basis.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of skin disease.  The 
veteran's separation examination was negative for skin 
abnormality.  Thus, there is no inservice documentation of 
any diagnosed skin disease.  The service medical records are 
devoid of any skin disease.  

Post-service, the record reflects that the veteran was 
treated for a skin rash as early as 1994.  It was noted that 
skin problems had been present for 10 years, since the 
1980's.  The veteran was separated from service in 1971.  
Thus, the competent medical evidence dates the onset of skin 
problems to more than a decade after service.  Although it 
has been noted that the veteran has had continuous skin 
problems over the years, there is no onset date indicated 
prior to the 1980's.  Further, there is no competent medical 
evidence establishing that a skin disorder was present during 
service or is otherwise related to service.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  The veteran did not report for his VA 
examination, as noted.  

In sum, there is no competent medical evidence attributing 
current skin disorder to service.  Accordingly, service 
connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for PTSD is denied.  

Service connection for major depressive disorder with an 
anxiety disorder is granted.  

Service connection for hepatitis C is granted.  

Service connection for a skin disorder is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


